Title: To Benjamin Franklin from Dumas, 28 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear, Honoured SirAmst. 28 Octob. 1779
I wrote to you last ordinary, that the States of Holland had unanimously adopted te advice of their several colleges of Admiralty, concerning the admission of the American Squadron on the same footing as those of all other foreign powers. Now I am happy to tell your Excy., that the States General have confirmed this resolution, & that they are now making up an answer to the Memorial of Sir J. Y. which will be as unpleasing to the King his Master, as it must be agreeable to Congress. I congratulate Your Excy. with all my heart with this happy turn of affairs; & I must insist again, on this occasion, that you will be so good as to return me the project of a Treaty, with your remarks, in order to bring it to perfection. For you see, Sir, by this Instance, that things can happen where it would be à propos to propose incessantly such a project here.
Mr. Robinson Captain of an American Mercht. Ship taken lately by the English, has escaped with one of his Sons, & proposes to go to France, & present himself to you with a recommendation of Mr. De Neufville, Who prays me to recommend him also to yr. Exc. as a very brave man, which I do with pleasure. Poor George Dandin! To see the American colours flying in those Ports among those of other forein powers, will break half his heart. I am with great respect Dear, honoured Sir Your most obedient & humble servant
Dumas
I am hastening to the Hague, where the gd. factor desires to shew me some Letters received from yr. quarters.His Excy. B. Franklin
 
Addressed: To his Excellency / B. Franklin, Esqr., Min. / Plenip. of the united States / Passy./.
Notation: Mr. Dumas, Amst. Oct. 28. 1779
